

Employment Agreement
 
EMPLOYMENT AGREEMENT dated as of December 31, 2010 (this “Agreement”), between
ICAHN ENTERPRISES HOLDINGS L.P. (the “Company” or “Employer”) and Mr. Dominick
Ragone (“Employee”).  Company and Employee may hereinafter be referred to
jointly as the "Parties."  This Agreement supersedes and replaces the employment
agreement entered into by the parties hereto dated May 1, 2008 (the “Prior
Agreement”).
 
The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Employee by
Company:
 
1.          Employment.  Upon the terms and conditions hereinafter set forth,
the Company hereby agrees to employ Employee and Employee hereby agrees to
become so employed.  During the Term of Employment (as hereinafter defined),
Employee will be employed in the position of (i) Chief Financial Officer of the
Company, and (ii) an officer, director, advisor or agent to the Company, Icahn
Enterprises G.P. Inc., the general partner of the Company (the “General
Partner”), and/or Icahn Enterprises, L.P. (“Icahn Enterprises”), and each of
their respective direct and/or indirect subsidiaries (each of such subsidiaries,
the "Designated Affiliates"), as such positions may be specified from time to
time by the Board of Directors of the General Partner (such board or any
committee of such board to which such board delegates its responsibilities with
respect hereto being referred to herein as the “Board”).  In such capacities
Employee shall perform such duties as are specified by any of the Board, the
Company, the General Partner, Icahn Enterprises, the Designated Affiliates and
the Superiors (as defined below).
 
During the Term of Employment, Employee shall (i) report to and be subject to
supervision by each of (A) the Board, (B) Chairman of the Board (the
“Chairman”), (C) President of the Company, (D) Chief Executive Officer of the
Company, (D) Principal Executive Officer of the Company, and (E) or such other
persons or entities as shall be specified by the Board from time to time
(Persons specified, and/or in the capacities set forth, in (B) through (E) of
this clause, collectively, the “Superiors”), (ii) perform such duties for the
Company and its subsidiaries and affiliates, as are specified from time to time
by the Superiors, the Company and the Board, and shall serve in such capacities
at the pleasure of, the Company and the Board, subject to the terms hereof,
(iii) devote all of his professional attention, on a full time basis, to the
business and affairs of the Company and shall use his best efforts to advance
the best interest of the Company and shall comply with all of the policies and
procedures of the Company, including, without limitation, such policies with
respect to legal reporting and compliance, conflicts of interest,
confidentiality and business ethics as are from time to time in effect, (iv) not
directly or indirectly render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other “Person” (as
defined below) as an employee, advisor, member of a board or similar governing
body, sole proprietor, independent contractor, agent, consultant, representative
or otherwise, whether or not compensated, and (v) work in the Company’s offices
located in New York City on a full time basis and reside in New York City or its
vicinity.  
 
EMPLOYMENT AGREEMENT
Page 1

 

 
 

--------------------------------------------------------------------------------

 

The parties acknowledge that Employee may from time to time also be requested by
Carl C. Icahn to act as an officer, director, advisor or agent to entities with
which he and his affiliates are involved (such entities, other than the Company,
the General Partner, Icahn Enterprises and the Designated Affiliates, are
referred to herein as the "Icahn Designated Entities") and Employee agrees that
he will do so.  Employee will not receive any additional compensation in taking
on such activities and the Company will be reimbursed by the Icahn Designated
Entities based on the time spent by Employee in such activities in accordance
with the Company’s policies.
 
"Person" or “person”, as used in this Agreement, means any individual,
partnership, limited partnership, corporation, limited liability company, trust,
estate, cooperative, association, organization, proprietorship, firm, joint
venture, joint stock company, syndicate, company, committee, government or
governmental subdivision or agency, or other entity.
 
2.          Term.  The employment under the Prior Agreement will end at the end
of 2010 and the employment period of Employee under this Agreement shall
commence on January 1, 2011 and shall continue through December 31, 2011
(December 31, 2011 being the “Expiration Date”), unless earlier terminated as
set forth in this Agreement (the “Term of Employment”).  
 
3.          Compensation.  For all services to be performed by Employee under
this Agreement during the Term of Employment, and in lieu of any amounts payable
or that could become payable, but unpaid, under the Prior Agreement, Employee
shall be compensated in the following manner:
 
(a)        Base Compensation.  The Company will pay Employee a salary (the “Base
Salary”) at an annual rate of $425,000 per full 365-day year (being
approximately $1,164.38 per day).  The Base Salary shall be earned and payable
in accordance with the normal payroll practice of the Company.
 
(b)        Bonus Compensation.  Employee will be entitled to receive a bonus
payment of $250,000 on June 30, 2011 (the “June Bonus”)  unless  the employment
of Employee has terminated prior to June 30, 2011: (x) by death or Disability as
contemplated in Section 5(b) below; or (y) as a result of the discharge of
Employee by the Company for “Cause” pursuant to Section 5(c) below; or (z) by
Voluntary Resignation as contemplated in Section 5 (d) below.  Employee will be
entitled to receive a bonus payment of $425,000 on December 31, 2011 (the
“December Bonus”) unless the employment of Employee has terminated effective
prior to December 31, 2011: (x) by death or Disability as contemplated in
Section 5(b) below; or (y) as a result of the discharge of Employee by the
Company for “Cause” pursuant to Section 5(c) below; or (z) by Voluntary
Resignation as contemplated in Section 5 (d) below.  The compensation payable as
contemplated in this Section 3(b) is referred to herein as “Bonus Compensation”.
 
(c)         Special Bonus Compensation.  Employee will also be entitled to
receive a special bonus from the Company in the amount of $193,925 on July 1,
2011 (the “Special Payment Date”), if and only if, Employee is actively employed
on a full time basis by the Company on the Special Payment Date.  The
compensation payable as contemplated in the preceding sentence of this Section
3(c) is referred to herein as “Special Bonus Compensation”.
 
4.          Benefits/Expense Reimbursement.  Employee shall be eligible to
participate in health insurance and 401(k) plans currently available to the
executives of the Company, subject to and on a basis consistent with the terms,
conditions, and overall administration of such plans.  Employee shall be
entitled to reasonable reimbursement of all reasonable business expenses
incurred on behalf of the Company, in accordance with the Company's standard
policies and procedures.  Employee shall be entitled to 22 paid-time-off days
per year to be accrued and used in accordance with the Company’s standard
policies and procedures.
 
EMPLOYMENT AGREEMENT
Page 2

 

 
 

--------------------------------------------------------------------------------

 

5.          Termination.  This Agreement shall terminate (subject to Section
9(f) below (Survival Provision)) and the Term of Employment and the employment
of Employee hereunder shall end, on the first to occur of any of the following:
 
(a)         The Expiration Date;
 
(b)        The: (i) death of Employee or (ii) determination of the Board, that
Employee has become physically or mentally incapacitated so as to be unable to
perform the essential functions of Employee’s duties to the Company for 60
consecutive days or 80 days in any twelve-month period, (the “Disability”);
 
(c)         The discharge of Employee by the Company with or without Cause; or
 
(d)        The resignation of Employee for any reason or no reason (the
“Voluntary Resignation”), (and without limiting the effect of such resignation,
Employee agrees to provide the Company with not less than 60 days prior written
notice of his resignation, and in any event the Company may, at its option,
declare such resignation to be effective on (x) any day following receipt of
such notice or, (y) if such notice is not received, any day following such
resignation).
 
The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause.  As used in this Agreement, “Cause” means: (i) dishonesty
detrimental to the best interests of the Company or any of its affiliates; (ii)
conduct of Employee involving any immoral act which is reasonably likely to
impair the business or reputation of the Company or any of its affiliates; (iii)
willful disloyalty to the Company or the Board, (iv) refusal or failure of
Employee to obey the lawful directions of the Board or the Superiors, (v)
neglect of duties and responsibilities assigned to Employee, (vi) indictment for
a felony or conviction or plea of nolo contendere to a misdemeanor (other than a
traffic violation) punishable by imprisonment under federal, state or local
law, (vii) the violation, as determined by the Board based on opinion of its
counsel, by Employee of any securities or employment laws or regulations, (viii)
the use by Employee of a controlled substance without a prescription or the use
of alcohol which impairs Employee’s ability to carry out his duties and
responsibilities, (ix) material violation by Employee of the Company’s policies
and procedures or any breach of any agreement between the Company and Employee,
or (x) embezzlement and/or misappropriation of property of the Company or any of
its affiliates, or any act involving fraud with respect to the Company or any of
its affiliates.
 
6.          Obligations of the Company in the Event of Termination.  In the
event of termination of Employee’s employment hereunder, all rights of Employee
under this Agreement, including all rights to compensation, shall end and
Employee shall only be entitled to be paid the amounts set forth in this Section
6 below; provided, that, the obligations of the Company to make any payment
required pursuant to Section 6 (other than any amounts of Employee’s Base Salary
and any amounts payable on account of accrued but unused paid-time-off days), is
subject to and conditioned upon (i) execution and delivery by Employee to the
Company of a release agreement in favor of the Company, its affiliates and their
respective officers, directors, employees, agents and equity holders in respect
of Employee’s employment with the Company and the termination thereof
substantially in a form set forth in Exhibit A, attached hereto and as then
provided by the Company to Employee, and (ii) such release agreement, once
executed by Employee and delivered to the Company, becomes irrevocable and final
under the applicable law.
 
EMPLOYMENT AGREEMENT
Page 3

 
 
 

--------------------------------------------------------------------------------

 

(a)           For Cause, Death, Disability and Voluntary Termination.
 
 
A.
If Employee's employment is terminated prior to the Expiration Date, for Cause
or due to Employee’s death or Disability or because of a Voluntary Resignation,
Employee will then, in lieu of any other payments of any kind (including without
limitation, any severance payments) be entitled to receive, within thirty (30)
days following the date on which such termination occurs (the “Section 6A
Termination Date”) the following:

 
 
(1)
Payment of any unpaid Base Salary through the Section 6A Termination Date;

 
 
(2)
Payment for any paid-time-off days accrued and unused as of the Section 6A
Termination Date, pursuant to Company policy; and

 
(3)
Payment of any Bonus Compensation that Employee is entitled to receive prior to
the Section 6A Termination Date pursuant to the terms of Section 3(b), but which
amount is not yet paid to Employee.

 
 
B.
Coverage under all of Company's benefit plans and programs in which Employee is
entitled to participate under Section 4 above will terminate as of the Section
6A Termination Date, except to the extent expressly provided in such plans,
programs, or under applicable law.

 
(b)           Without Cause Termination.
 
 
A.
If Employee's employment is terminated prior to the Expiration Date, without
Cause, Employee will then, in lieu of any other payments of any kind (including
without limitation, any severance payments) be entitled to receive, within
thirty (30) days following the date on which such termination occurs (the
Section 6B Termination Date) the following:

 
 
(1)
Payment of any unpaid Base Salary through the Section 6B Termination Date;

 
EMPLOYMENT AGREEMENT
Page 4

 

 
 

--------------------------------------------------------------------------------

 

 
(2)
Payment for any paid-time-off days accrued and unused as of the Section 6B
Termination Date, pursuant to Company policy;

 
 
(3)
Payment of any Special Bonus Compensation that Employee is entitled to receive
prior to the Section 6B Termination Date pursuant to the terms of Section 3(c),
but which amount is not yet paid to Employee;

 
 
(4)
a continuation of the payment of amounts of Base Salary that Employee would have
earned through the lesser of (A) the period through the Expiration Date had he
continued to be employed by the Company through the Expiration Date or (B) the
period ending on the 90th day following the Section 6B Termination Date, to be
paid on the same schedule as previously paid; and

 
 
(5)
on June 30, 2011 the June Bonus (if not previously paid), and on December 31,
2011, the December Bonus.

 
 
B.
Coverage under all of Company's benefit plans and programs in which Employee is
entitled to participate under Section 4 above will terminate as of the Section
6B Termination Date, except to the extent expressly provided in such plans,
programs, or under applicable law.

 
7.          Non-Disclosure.  From and after the date hereof, during the Term of
Employment and at all times thereafter, Employee shall hold in a fiduciary
capacity for the benefit of the Company and each of its affiliates, all secret
or confidential information, knowledge or data, including, without limitation,
trade secrets, sources of supplies and materials, customer lists and their
identity, designs, production and design techniques and methods, identity of
investments or investors, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any intellectual property relating to the business of the Company or its
affiliates, and their respective businesses, (“Confidential
Information”).  Employee also agrees to keep confidential and not disclose any
personal information regarding any controlling Person of the Company, including
Carl C. Icahn, any Related Persons or any affiliates (and all such personal
information shall be deemed “Confidential Information” for the purposes of this
Agreement).  If the Employee receives a request for Confidential Information
from a government agency or pursuant to a subpoena (together with a request a
“Order”), then Employee may comply with such Order, provided, however, that
Employee shall first provide written notification to the Company of such Order
requesting disclosure, unless such notification is not permitted under the
Order.  Employee shall not, without the prior written consent of the Company
(acting at the direction of the Board): (i) except to the extent compelled
pursuant to the Order or other body having jurisdiction over such matter or
based upon the advice of counsel that such disclosure is legally required,
communicate or divulge any Confidential Information to anyone other than the
Company and those designated by the Company; or, (ii) use any Confidential
Information for any purpose other than the performance of his duties pursuant to
this Agreement.  Employee will assist the Company or its designee, at the
Company’s expense, in obtaining a protective order, other appropriate remedy or
other reliable assurance that confidential treatment will be accorded any
Confidential Information disclosed pursuant to the terms of this
Agreement.  Employee agrees not to disparage the Company, its officers and
directors, Mr. Icahn, or Related Persons, or any affiliate of any of the
foregoing, in each case during and/or after his employment hereunder.  For the
purposes of this Agreement, “Related Persons” means: (1) Carl Icahn, any spouse
and any child, stepchild, sibling or descendant of Carl Icahn; (2) any estate of
Carl Icahn or of any person referred to in clause (1); (3) any person who
receives a bequest from or beneficial interest, in any estate under clause (2);
(4) any executor, personal administrator or trustee who holds such beneficial
interest in the Company for the benefit of, or as fiduciary for, any person
under clauses (1), (2) or (3) to the extent of such interest; (5) any Person,
directly or indirectly owned or controlled by Carl Icahn or any other person or
persons identified in clauses (1), (2), (3) or (4), and (6) any not-for-profit
entity not subject to taxation pursuant to Section 501(c)(3) of the Internal
Revenue Code or any successor provision to which Carl Icahn or any person
identified in clauses (1), (2), or (3) above contributes his beneficial interest
in the Company or to which such beneficial interest passes pursuant to such
person’s will.
 
EMPLOYMENT AGREEMENT
Page 5

 

 
 

--------------------------------------------------------------------------------

 

Employee agrees not to write a book or article about Mr. Icahn or Mr. Icahn’s
family members in any media and not to publish or cause to be published in any
media, any Confidential Information, and further agrees to keep confidential and
not to disclose to any third party, including, but not limited to, newspapers,
authors, publicists, journalists, bloggers, gossip columnists, producers,
directors, media personalities, and the like, any Confidential Information.
 
All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s or any of its subsidiaries’ time or with the use
of the Company’s or any of its subsidiaries’ facilities or materials, shall be
the property of the Company or its respective subsidiary, as the case may be,
and shall be promptly and fully disclosed by Employee to the Company.  Employee
shall perform all acts (including, without limitations, executing and delivering
any confirmatory assignments, documents, or instruments requested by the Company
or any of its subsidiary) to vest title to any such Invention in the Company or
the applicable subsidiary and to enable to the Company or the applicable
subsidiary, at their expense, to secure and maintain domestic and/or foreign
patents or any other rights for such Inventions.  
 
8.          Non-Compete.
 
(a)         In addition to, and not in limitation of, all of the other terms and
provisions of this Agreement, Employee agrees that from and after the date
hereof and during the Term of Employment, Employee will comply with the
provisions of Section 1 above.
 
(b)        Employee covenants and agrees that (unless the employment of Employee
hereunder is terminated by the Company without Cause) beginning on the date
hereof and continuing through December 31, 2011 Employee will not, either
directly or indirectly, as principal, director, agent, owner, employee, partner,
investor, shareholder (other than solely as a holder of not more than 1% of the
issued and outstanding shares of any public corporation), consultant, joint
venturer, advisor or otherwise howsoever own, operate, advise, assist, carry on
or engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in any business
that is competitive with the business conducted by the Company or any of its
subsidiaries during or on the date of termination of Employee’s employment.
 
EMPLOYMENT AGREEMENT
Page 6

 

 
 

--------------------------------------------------------------------------------

 

(c)        Employee covenants and agrees that beginning on the date hereof and
continuing through the last day of the three (3) year period following the last
day of the Term of Employment, Employee shall not directly, or indirectly, for
himself or for any other Person:
 
 
(i)
solicit, interfere with or endeavor to entice away from the Company or any of
its subsidiaries or affiliates, any current or prospective customer or client,
or any Person in the habit of dealing with any of the foregoing;

 
 
(ii)
attempt to direct or solicit any current or prospective customer or client away
from the Company or any of its subsidiaries or affiliates;

 
 
(iii)
interfere with, entice away or otherwise attempt to obtain or induce the
withdrawal of any employee of the Company or any of its subsidiaries or
affiliates; or

 
 
(iv)
advise any Person not to do business with the Company or any of its subsidiaries
or affiliates.

 
Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 7 and Section 8 (the Non-Disclosure and
Non-Compete sections respectively) would not be unduly burdensome to Employee
and that such restrictions are reasonably necessary to protect the legitimate
interests of the Company.  Employee agrees that the remedy of damages for any
breach by Employee of the provisions of either of these sections may be
inadequate and that the Company shall be entitled to injunctive relief, without
posting any bond, and Employee agrees not to oppose granting of such
relief.  This section constitutes an independent and separable covenant that
shall be enforceable notwithstanding any right or remedy that the Company may
have under any other provision of this Agreement or otherwise.
 
9.          Miscellaneous.
 
(a)         This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all previous written
(including but not limited to, the Prior Agreement), and all previous or
contemporaneous oral negotiations, understandings, arrangements, and agreements,
and may be amended, modified or changed only by a written instrument executed by
Employee and the Company.  Employee shall remain responsible for any breach of
the Prior Agreement, if any, that occurred prior to the date hereof.  No term or
condition of this Agreement shall be deemed to have been waived, except by a
statement in writing signed by the party against whom enforcement of the waiver
is sought.  Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.
 
EMPLOYMENT AGREEMENT
Page 7


 
 

--------------------------------------------------------------------------------

 

(b)        This Agreement and all of the provisions hereof shall inure to the
benefit of and be binding upon the legal representative, heirs, distributees,
successors (whether by merger, operation of law or otherwise) and assigns of the
parties hereto; provided, however, that Employee may not delegate any of
Employee’s duties hereunder, and may not assign any of Employee’s rights
hereunder, and any such purported or attempted assignment or delegation shall be
null and void and of no legal effect.  In the event the Company assigns this
Agreement and its successor assumes the Company’s obligations hereunder in
writing or by operation of law, all of the references to the Company, and to the
Board, shall be deemed to be references to the Company’s successor and to the
governing body of such successor, respectively.   The Company and all of its
subsidiaries shall be and be deemed to be third-party beneficiaries of this
Agreement.
 
(c)         This Agreement will be interpreted and the rights of the parties
determined in accordance with the laws of the United States applicable thereto
and the internal laws of the State of New York, without giving effect to the
conflict of law principles thereof.  Any unresolved dispute arising out of this
Agreement shall be litigated in any court of competent jurisdiction in the
Borough of Manhattan in New York City; provided that the Company may elect to
pursue a court action to seek injunctive relief in any court of competent
jurisdiction to terminate the violation of its proprietary rights, including but
not limited to trade secrets, copyrights or trademarks.  Each party shall pay
its own costs and fees in connection with any litigation hereunder.
 
(d)        Employee covenants and represents that (i) he is not a party to any
contract, commitment or agreement, nor is he subject to, or bound by, any order,
judgment, decree, law, statute, ordinance, rule, regulation or other restriction
of any kind or character, which would prevent or restrict him from entering into
and performing his obligations under this Agreement, (ii) he is free to enter
into the arrangements contemplated herein, (iii) he is not subject to any
agreement or obligation that would limit his ability to act on behalf of the
Company or any of its subsidiaries, and (iv) to his knowledge is not in material
breach of the Prior Agreement.
 
(e)        Employee acknowledges that he has had the opportunity to obtain
assistance of legal counsel in reviewing and negotiating this Agreement.
 
(f)         This Agreement and all of its provisions (other than the provisions
of Section 5, Section 6, Section 7, Section 8, and Section 9 hereof, which shall
survive termination) shall terminate upon Employee ceasing to be an employee of
the Company for any reason.
 
(g)        All notices and other communications hereunder shall be in writing;
shall be delivered by hand delivery to the other party or mailed by registered
or certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:
 
EMPLOYMENT AGREEMENT
Page 8

 

 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Chairman of the Board
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention:       Carl C. Icahn
     
With a copy to:
 
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention:        Legal
     
If to Employee:
  
At the last known principal residence address reflected in the payroll records
of the Company, or to such other address as either party shall have furnished to
the other in writing in accordance herewith.

 
(h)           All amounts paid to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary, any Bonus Compensation, any
Special Bonus Compensation or any other compensation or benefits, whether in
cash or in kind, shall be subject to federal, state and, if applicable, local or
foreign tax withholding and deductions imposed by any one or more federal,
state, local and or foreign governments, or pursuant to any foreign or domestic
applicable law, rule or regulation.
 
(i)           In the event of any inconsistency between this Agreement and any
other agreement, plan, program, policy or practice (collectively, “Other
Provision”) of the Company, the terms of this Agreement shall control over such
Other Provision.  Any calculation, allocation, expense, estimate or other
amount, if any, to be determined under this Agreement or for the purpose of this
Agreement (including all determinations of eligibility), for any period or
portion of a period, and any amount payable or allocable to Employee under this
Agreement for any period or portion of a period, shall be determined by the
Company, whose determination shall be final and binding on all parties.
 
(j)           Employee shall not issue any press release or otherwise make any
public statement or announcement with respect to the Company or this Agreement,
including without limitation, in connection with the provision of the services
hereunder, without the prior written consent of the Company.
 
(k)           Any termination of Employee's employment with the Company shall
constitute an automatic resignation of Employee as an officer of the Company and
each affiliate of the Company, and an automatic resignation of Employee from the
Board (if applicable), and from the board of directors of any affiliate of the
Company, and from the board of directors or similar governing body of any
corporation, limited liability company, or other entity in which the Company or
any affiliate holds an equity interest and with respect to which board or
similar governing body Employee serves as the Company's or such affiliate's
designee or other representative.
 
EMPLOYMENT AGREEMENT
Page 9

 

 
 

--------------------------------------------------------------------------------

 

(l)           This Agreement may be executed in two or more counterparts (and by
facsimile), each of which shall be deemed to be an original, and all of which,
taken together, shall be deemed to be one and the same instrument.
 
(m)           Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any provision in any other jurisdiction, but this Agreement will be reformed,
construed, and enforced in such jurisdiction as if such invalid, illegal, or
unenforceable provision had never been contained herein except that any court
having jurisdiction shall have the power to reduce the duration, area, or scope
of such invalid, illegal, or unenforceable provision and, its reduced form, it
shall be enforceable.  It is the intent of the Parties that the provisions of
this Agreement be enforceable to the fullest extent permitted by applicable
law.  The Parties agree that the language of all parts of this Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either Party.
 
(n)           Following the termination of the Term Employee will not be deemed
to be employed under this Agreement, even if the employment of Employee with the
Company or its affiliates continues.
 
EMPLOYMENT AGREEMENT
Page 10

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the day and
year first shown above.
 

 
ICAHN ENTERPRISES HOLDINGS L.P.
 
By:
ICAHN ENTERPRISES G.P. INC.,
   
its general partner
       
By:
/s/ Daniel A. Ninivaggi    
Name: Daniel A. Ninivaggi
   
Title: President
       
EMPLOYEE:
        /s/ Dominick Ragone    
Name:    Dominick Ragone



 [Signature Page to Employment Agreement Dominick Ragone:  Salary: $425k; June
30 bonus, $250k; December 31 bonus, $425k; Special Transition Bonus,
$193k.  Term, January 1 to December 31, 2011]
 
EMPLOYMENT AGREEMENT
Page 11

 
 
 

--------------------------------------------------------------------------------

 